DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 03/01/202 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.
Claim Objections
Claim 13 is objected to because of the following informalities:  
As to claim 13, line 3, it is believed that “manipulate” should read –manipulates--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9-11, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hicks et al. (U.S. PGPub No. 2018/0295295 A1).

 	at least one layer of multivariate optical element (230, 232, 234, 236, 238) having patterns that manipulate at least one spectrum (filter one of many options RGB, UV or IR) of optical signals ([0030], ll. 11-15; [0033], ll. 1-3); 
 	at least one layer of detector film (225-228) that converts the manipulated optical signals into electrical signals ([0027]; [0030], ll. 7-15); and 
 	a substrate (222), wherein the at least one layer of multivariate optical element and the at least one layer of detector film are deposited on the substrate (explicitly shown in figure 3 and 4) ([0030], ll. 5-7). 
 	As to claim 13, Hicks discloses and shows in figures 3 and 4, a thin film optical detector, comprising: 
 	a first detector film (230, 232, 234, 236, 238) having material properties that generate a spectral pattern that manipulate at least one spectrum (filter one of many options RGB, UV or IR) of optical signals ([0030], ll. 11-15; [0033], ll. 1-3); and 
a substrate (222), wherein the first detector film is deposited over the substrate (explicitly shown in figure 3 and 4) ([0030], ll. 5-7). 
	The examiner would like to note that in the dependent claims below some of the structures of the prior art will be re-interpreted as different relative to the independent claims.  This is due to the dependent claims jumping through multiple embodiments of applicant’s instant disclosure that have drastically different layer configurations.  As a consequence the prior art interpretation will required appropriate re-interpretation to meet the multiple different species of configuration.

 	a bottom layer of detector film (104) that is deposited on the substrate (102) ([0026], ll. 1-4); 
 	a top layer of detector film (124) that is deposited on the bottom layer of detector film ([0026], ll. 13-14); 
 	a bottom layer of multivariate optical element (260) that is deposited on the top layer of detector film (more clearly shown in figure 4, where the layer 260 is on type of n-well 228) ([0037], ll. 1-4); and 
a top layer of multivariate optical element (230, 232, 234, 236, 238) that is deposited on the bottom layer of multivariate element ([0026], ll. 15-16; [0030], ll. 11-15; [0033], ll. 1-3). 
As to claim 4, Hicks discloses a thin film multivariate optical element and detector combination, further comprising:
a bottom layer (260) of multivariate optical element that is deposited on the substrate (102) (more clearly shown in figure 4, where the layer 260 is on type of n-well 228) ([0037], ll. 1-4); 
 	a bottom layer of detector film (104) that is deposited on the bottom layer of multivariate optical element (where the examiner is using the definition of “on” from https://www.dictionary.com/browse/on, “so as to be attached to or unified with:” which is clearly shown in figures 3 and 4) ([0026], ll. 1-4); 
 	a top layer of detector film (106) that is deposited on the bottom layer of detector film ([0026], ll. 1-4); and 

 	As to claim 5, Hicks discloses and shows in figures 3 and 4 a thin film multivariate optical element and detector combination, further comprising: 
 	a first surface area (detector 225-228 under filter 234) of the at least one layer of detector films ([0031], ll. 1-3); 
a second surface area (detector 225-228 under filter 236) of the at least one layer of detector films ([0031], ll. 1-3); 
 	a first layer (234) of the at least one multivariate optical element that is stacked over the first surface area ([0030], ll. 11-15); and 
a second layer (236) of the at least one multivariate optical element that is stacked over the second surface area ([0030], ll. 11-15). 
 	As to claim 9, Hicks discloses and shows in figure 4, a thin film multivariate optical element and detector combination, wherein the optical signals pass through the substrate (the examiner is now defining the lens 229 with AR coating as the substrate) before reaching the at least one layer of multivariate optical element ([0031], ll. 1-3). 
As to claim 10, Hicks disclose a thin film multivariate optical element and detector combination, wherein the substrate is formed from a material having material properties that generate a spectral pattern that manipulates the at least one spectrum of the optical signals ([0031], ll. 1-3; where the examiner is interpreting that inherently the lens and AR coating both manipulate the spectrum either by focusing or the AR coating by allowing more light in and reducing reflection of the spectrum). 

 	As to claim 14, Hicks discloses a thin film optical detector, further comprising a second detector film (106) deposited between the first detector film and the substrate, wherein the second detector film comprises material properties that convert the manipulated optical signals into electrical signals ([0027], ll. 1-3). 
 	As to claim 15, Hicks discloses a thin film optical detector, further comprising: 
 	a third detector film (108) having material properties that generate a spectral pattern that further manipulates (via relaying) the at least one spectrum of the optical signals ([0027], ll. 1-5); and 
a fourth detector film (104) having material properties that convert the manipulated optical signals into electrical signals ([0027], ll. 1-4),
 wherein the third detector film is deposited in between the second detector film and the fourth detector film, and wherein the fourth detector film is deposited in between the third detector film and the substrate (explicitly shown in figure 3). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. in view of Klesel et al. (U.S. PGPub No. 2012/0211650 A1).
As to claim 3, Hicks does disclose and show in figure 3, 
at least two layers of detector films (e.g. 120 and 122) that are deposited between the top layer of detector film and the bottom layer of detector film ([0026], ll. 11-13).
Hicks does not explicitly disclose a thin film multivariate optical element and detector combination, further comprising: at least two layers of multivariate optical elements that are deposited between the top layer of multivariate optical element and the bottom layer of multivariate optical element.
However, Klesel does disclose and show in figures 4 and 6 and in ([0110]; [0112]) the basic concept of using multiple film layers (i.e. 182, 184, 186, 188 layers that would be required to meet the claimed limitation) Bragg mirrors to filter light to a desired bandwidth region.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hicks with at least two layers of multivariate optical elements that are deposited between the top layer of multivariate optical element and the bottom layer of multivariate optical element in order to provide the advantage of increased efficiency and reduction in cost in using compact filter sensor array that are inexpensive to manufacture ([0192]).
As to claim 6, Hicks fails to disclose any dimensions of the thin film multivariate optical element and detector combination, wherein each layer of the at least one layer of 
However, Klesel does disclose and show in figure 6 and in ([0112]; [0115], ll. 1-5; [0197], ll. 5-12) that the multivariate optical element (i.e. Bragg mirror) can be anywhere from 30nm up to a few hundred nm.  It would have been obvious to one having ordinary skill in the art when reviewing all the figures of Klesel that the photodiode (150) would also be on a similar scale as shown in every single figure (i.e. 30nm up to a few hundred nm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hicks with wherein each layer of the at least one layer of multivariate optical element is less than 100 .mu.m thick, and wherein each layer of the at least one layer of detector film is less than 100 .mu.m thick in order to provide the advantage of reduction in cost and size in using a thin multivariate optical element and detector one can produce a compact inexpensive detector ([0192]).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. in view of Ahn et al. (U.S. PGPub No. 2016/0111461 A1).
As to claim 12, Hicks does not explicitly disclose a thin film multivariate optical element and detector combination, further comprising a reflective layer positioned between the at least one layer of detector film and the substrate, where a portion of the optical signals passed through the at least one layer of detector film is reflected back to the at least one layer of detector film. 

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hicks with a thin film multivariate optical element and detector combination, further comprising a reflective layer positioned between the at least one layer of detector film and the substrate, where a portion of the optical signals passed through the at least one layer of detector film is reflected back to the at least one layer of detector film in order to provide the advantage of increased efficiency ins both blocking crosstalk between diodes while allowing the most amount of desired photons to be absorbed into the correct detector.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. in view of Jones et al. (U.S. PGPub No. 2012/0211650 A1).
 	As to claim 18, Hicks discloses and shows in figures 3 and 4, a downhole optical computing system, comprising: 
	at least one layer of multivariate optical element (230, 232, 234, 236, 238) that receives optical signals, wherein the at least one layer of multivariate optical element generates a spectral pattern that manipulates at least one spectrum of optical signals (filter one of many options RGB, UV or IR) of optical signals ([0030], ll. 11-15; [0033], ll. 1-3); 
at least one layer of detector film (225-228) that converts the optical signals into electrical signals; and 

Hicks does not explicitly disclose where the detector is placed in a downhole with an optical source that transmits optical signals downhole.
However, Jones does disclose and show in figures 1 and 4b and in ([0020], ll. 1-6; [0025], ll. 1-6; [0029]), the use of a light source (416) inside an optical detector system (126) having a substrate for deployment in a downhole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hicks with the use of where the detector is placed in a downhole with an optical source that transmits optical signals downhole in order to provide the advantage of increased versatility and expected results in employing the sensors of Hicks in a downhole with a light source one can more accurately measurement using multiple wavelength detection a sample under tests details in situ ([0017], ll. 1-3).
 	As to claim 19, Hicks discloses and shows in figures 3 and 4, a downhole optical computer system, further comprising: 
 	a bottom layer of detector film (104) that is deposited on the substrate (102) ([0026], ll. 1-4); 
 	a top layer of detector film (106) that is deposited on the bottom layer of detector film ([0026], ll. 1-4); 

a top layer of multivariate optical element (230, 232, 234, 236, 238) that is deposited on the bottom layer of multivariate element ([0026], ll. 15-16; [0030], ll. 11-15; [0033], ll. 1-3). 
 	As to claim 20, Hicks discloses a downhole optical computer system, further comprising: 
 	a bottom layer (260) of multivariate optical element that is deposited on the substrate (102) (more clearly shown in figure 4, where the layer 260 is on type of n-well 228) ([0037], ll. 1-4); 
 	a bottom layer of detector film (104) that is deposited on the bottom layer of multivariate optical element (where the examiner is using the definition of “on” from https://www.dictionary.com/browse/on, “so as to be attached to or unified with:” which is clearly shown in figures 3 and 4) ([0026], ll. 1-4); 
 	a top layer of detector film (106) that is deposited on the bottom layer of detector film ([0026], ll. 1-4); and 
a top layer of multivariate optical element (230, 232, 234, 236, 238) that is deposited on the top layer of top layer of detector film ([0026], ll. 15-16; [0030], ll. 11-15; [0033], ll. 1-3). 
Claims 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. in view of Kim et al. (U.S. PGPub No. 2006/0076584 A1). 

However, Kim does disclose and show in figure 3 and in ([0003], ll. 1-7; [0021], ll. 1-17) the use a transparent flexible substrate in combination with photodetectors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hicks with the use of a flexible material for the substrate in order to provide the advantage resilient and versatile in using a flexible material the detector is more resistant to shock while in being flexible allows attachment to potentially uneven surfaces ([0003], ll. 1-7). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. in view of Kim et al. (U.S. PGPub No. 2006/0076584 A1) further in view of Jones et al. (U.S. PGPub No. 2012/0211650 A1).
As to claim 8, Hicks in view of Kim does not explicitly disclose a thin film multivariate optical element and detector combination, wherein the substrate has an adhesive surface that is affixed to a downhole tool deployed in a downhole location. 
However, Jones does disclose and show in figures 1 and 4b and in ([0020], ll. 1-6; [0025], ll. 1-6; [0029]), an optical detector system (126) having a substrate for deployment in a downhole.  Further the examiner takes Office Notice of the basic concept of using an adhesive to attach one object to another efficiently and cheaply.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hicks with the use of wherein the substrate has an adhesive surface that is affixed to a downhole tool deployed in a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Michael P LaPage/Primary Examiner, Art Unit 2886